GGEC America Inc.
1801 E. Edingar Ave. #255
Santa Ana, CA 92705




Oct. 6, 2008
 
CONFIDENTIAL
 


Dr. Arthur Liu
Chief Executive Officer
AuraSound Inc.
11839 East Smith Avenue
Santa Fe Springs, CA 90670
Attn: Arthur Liu, President.
 
RE:   Letter of Intent


Dear Dr. Liu:
 
This letter expresses the non-binding proposal of GGEC America Inc., a
California company (“GGEC” or the “Company”) to pursue a controlling investment
(about 55%) in AuraSound, Inc., a publicly traded Nevada corporation (“Issuer”),
as set forth below:
 
1. The Transaction. Subject to the terms and conditions of a definitive,
binding, written agreement (the “Definitive Agreement”) to be negotiated and
entered into by Issuer and the Company, the Company will purchase at the closing
(the “Closing”) specified in the Definitive Agreement newly issued shares of
common stock of Issuer constituting, immediately after the Closing,
approximately fifty-five percent (55%) of the issued and outstanding shares of
common stock of Issuer, for a purchase price of approximately $3.0 million.
Related to the transaction, it is anticipated that the Issuer will take certain
steps to achieve the objectives of the transaction, including a recapitalization
involving a reverse split of the Issuer’s issued and outstanding and authorized
common stock anticipated to be the ratio of 1 for 6, and the filing of all
necessary notifications and the obtaining of all necessary approvals. Also in
relation to the transaction, the debt owed by Issuer to InSeat Solutions LLC in
the amount of about $1.4 million will be cancelled by converting the amount owed
into shares of Issuer’s stock prior to the reverse split on the basis of one
dollar of debt in exchange for one share of stock. It is anticipated that GGEC
will appoint a controlling number of members to the board of directors and elect
a new Chairman and that the new board will appoint new officers as it deems
appropriate. It is expected that due to regulations and approval requirements in
China, it may take three months or more to actually consummate this transaction.
Both Issuer and GGEC shall agree that GGEC shall have the right to supervise the
regular operations of the Issuer, effective October 6, 2008, pursuant to a
services, operations and management agreement (“Services Agreement”) to be
entered into between Issuer and GGEC. Pursuant to this Services Agreement and
separate promissory notes, GGEC would make cash loans to Issuer’s California
subsidiary beginning October 6, 2008 to fund Issuer’s current operating
expenses, all of which loans, at GGEC’s sole discretion, may be offset against
the approximate $3.0 million purchase price of the stock to be acquired by
Company at the Closing. All such loans shall be documented by promissory notes
and each shall bear interest at six percent per annum. Attached as Exhibit “A”
is the capital structure conditionally agreed to by all parties hereto after
giving effect to: conversion of debt owed to InSeat Solutions LLC into
pre-reverse split shares of the Issuer including accrued interest thereon; a 1
for 6 reverse split; a purchase of about 55% of Issuer’s common stock for
approximately $3.0 million by GGEC; and, waiver of price protection provisions
in both the subscription documents and warrant agreements by individual
investors and/or warrant holders of Issuer. Attached as Exhibit “B” is a list of
Issuer’s and its California subsidiary’s key assets. Attached as Exhibit “C” is
a list of all key or senior management employees, officers and directors of
Issuer and its California subsidiary.
 

--------------------------------------------------------------------------------


Page 2
 
2. Definitive Agreement. The Definitive Agreement shall contain terms,
conditions, representations, warranties, covenants, indemnification and other
provisions customary and appropriate for transactions of this type.
 
3. Conditions. The Closing is anticipated to occur within 180 days from the date
of this letter, and is dependent on GGEC obtaining regulatory approval from the
relevant Chinese government agencies and/or bodies as well as subject to other
mutually satisfactory conditions, including but not limited to obtaining all
applicable consents or approvals of government bodies, lessors and other third
parties, as appropriate, compliance by the parties with any and all legal or
contractual requirements for or preconditions to the execution and consummation
of the transactions contemplated by the Definitive Agreement.
 
4. Non-liability. In the event the Closing of the stock acquisition transaction
contemplated in this letter does not occur, neither Issuer, Issuer’s California
subsidiary nor Company shall be liable to the other solely because of this
non-occurrence.
 

--------------------------------------------------------------------------------


Page 3
 
5. Repayment of Loans In the event the Closing does not occur, all cash loans
made by Company to Issuer’s California subsidiary shall be repaid, pursuant to
the terms of the Services Agreement and the relevant promissory notes.
 
6. Confidentiality. The existence and contents of this Letter of Intent may not
be disclosed to any third party not affiliated with Issuer without prior written
consent of the Company and Issuer or used in any manner other than for review of
the proposal by the Issuer’s board of directors and its affiliates and advisors,
except to the extent required by applicable securities or other laws, for a
period of 180 days from the date of this letter.
 
7. Expenses. The parties agree that all fees and expenses (including all fees
and expenses of counsel, accountants and any financial advisors) incurred in
connection with this letter, the Definitive Agreement and the transactions
contemplated hereby shall be treated as current operating expenses of the party
incurring such expenses.
 
8. Exclusivity For a period of 180 days from the date of this letter, Issuer and
its shareholders, officers, directors, employees, agents and representatives
shall not, without Company’s prior written consent: (i) solicit any offers or
indications of interest for an investment in Issuer or its California
subsidiary, a sale of Issuer’s or its subsidiary’s assets, a merger or any other
similar transaction involving Issuer or its California subsidiary or (ii) enter
into or continue any discussions or negotiations with respect to any such
potential transaction; or (iii) furnish any confidential information of Company,
Issuer or its subsidiary with respect to any such potential transaction;
provided, however, this Paragraph 8 shall be null and void if Company breaches
its lending obligations under Section 1.5 of the Services Agreement.
 
9. Nonbinding Letter. Except as provided in Paragraph 10 below, any and all
agreements made verbally or in writing involving the sale of shares or any part
of Issuer in any form, method or context is subject to review and approval by
the Board of Directors of Issuer who may accept or reject any proposed
transaction for any reason or for no reason at all in their sole discretion.
This letter is not intended to be a comprehensive definitive agreement and only
identifies key points that may or may not become part of a final definitive
agreement. While indicating the intent of the parties hereto, this letter of
intent does not represent a binding agreement between the parties and (except as
provided in this Section) is not intended to impose any obligation whatsoever on
either party, including but not limited to any obligation to bargain in good
faith or in any way other than at arms’ length. Each party covenants not to
institute or participate in any proceeding seeking to establish a contrary
position. Neither party may reasonably rely on any promises inconsistent with
this Section. This Section supersedes any and all other conflicting or ambiguous
language in this letter or any contemporaneous or other communication preceding
this letter.
 

--------------------------------------------------------------------------------


Page 4
 
10. Binding Paragraphs By signing this letter, Issuer and its California
subsidiary and their respective directors, shareholders and officers and Company
agree to be bound only by Paragraphs 4, 5, 6, 7, 8 of this letter.
 
11. The September 3, 2008 Letter of Intent signed by Issuer and Company
pertaining to the transaction(s) set forth in Paragraph 1 of this letter is
hereby superseded, replaced and rendered null and void by this letter.
 
If this letter is consistent with your understanding, please indicate your
assent by signing and returning to the undersigned the enclosed copy of this
letter. This letter agreement shall be governed and construed in accordance with
the laws of the State of California, USA.
 

GGEC America Inc.   By:  /S/ Jiaxi Huang  
Name: Jiaxi Huang
Title: President



 
ACCEPTED AND AGREED TO
this 7th day of October 2008
  AuraSound, Inc., a Nevada corporation    By:  /S/ Arthur Liu  
Name: Arthur Liu
Title: CEO & Chairman of the Board

 
 

AuraSound, Inc., a California corporation   By:  /S/ Arthur Liu  
Name: Arthur Liu
Title: CEO & Chairman of the Board

 

--------------------------------------------------------------------------------


Page 5
Exhibit A
 
AuraSound, Inc.
Financial Analysis
 
 
 
  
 
  
 
  
 
  
 
  
 
  
 
Agreed upon Capital Structure
 
  
 
  
 
  
 
  
 
Total of
 
  
 
 
 
  
 
  
 
Warrants (1)    
 
Shares plus 
 
  
 
 
 
Shares
 
%
 
#  
 
 $
 
Warrant 
 
%
                             
 GGEC
   
6,000,000
   
55
%
 
6,000,000
 
$
1.00
   
12,000,000
   
54
%
 Arthur Liu
   
1,917,551
   
18
%
 
1,917,551
 
$
0.50
   
3,835,102
   
17
%
 Converted Shares
   
253,074
   
2
%
 
253,074
 
$
0.50
   
506,148
   
2
%
 Inseat Solutions LLC
   
277,778
   
3
%
 
277,778
 
$
0.50
   
555,556
   
2
%
 RENN
   
750,000
   
7
%
 
750,000
 
$
0.50
   
1,500,000
   
7
%
 Vision
   
1,250,000
   
11
%
 
1,250,000
 
$
0.50
   
2,500,000
   
11
%
 Others from IPO
   
150,000
   
1
%
 
150,000
 
$
0.50
   
300,000
   
1
%
 Gemini
   
204,913
   
2
%
 
204,913
 
$
0.50
   
409,826
   
2
%
 Shell holders
   
128,421
   
1
%
 
128,421
 
$
0.50
   
256,842
   
1
%
 Bridge Lenders
   
-
   
0
%
 
533,333
 
$
0.50
   
533,333
   
2
%
  Total
   
10,931,737
   
100
%
 
11,465,070
         
22,396,807
   
100
%

 
(1
)
Need individual agreements from each warrant holder.
               

 

--------------------------------------------------------------------------------

